 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10

11   MYCHAL REED,                                           Case No. 1:18-cv-00297-AWI-EPG (PC)

12                                           Plaintiff, ORDER DENYING PLAINTIFF’S MOTION
                                                        TO RESCHEDULE CONFERENCE
13                   v.
                                                            (ECF NO. 48)
14
     D. MADSEN,
15
                                           Defendant.
16

17         Mychal Reed (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action.

19         On March 25, 2019, Plaintiff filed a motion to reschedule the April 8, 2019 conference.

20   (ECF No. 48). Plaintiff asks that the conference be rescheduled 60 to 90 days from April 8, 2019,

21   because he is currently litigating several other cases, because he is attempting to settle this case,

22   and because he is exhausted from having to travel to the settlement conference.

23         Plaintiff’s motion will be denied. Plaintiff chose to file this case. If he is now too busy to

24   litigate it, he may attempt to voluntarily dismiss it. Additionally, the conference has already been

25   rescheduled once (ECF Nos. 35 & 41), it is less than two weeks away, and the Court has already

26   issued a writ to secure Plaintiff’s attendance and arranged for a CART interpreter. Finally, a

27   settlement conference was held on March 7, 2019, the case did not settle, and there has been no

28   indication from the parties that they are close to settling. Thus, the Court sees no reason to
                                                        1
 1   continue the scheduling conference again.

 2        Based on the foregoing, IT IS ORDERED that Plaintiff’s motion to reschedule the April 8,

 3   2019 conference is DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    March 26, 2019                           /s/
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
